Exhibit 10.4




DEBT PURCHASE AGREEMENT




This Debt Purchase Agreement (“Debt Purchase Agreement”) is made and entered
into effective as of July 22, 2009 by and among Gary B. Wolff (“GBW”), JW
Financial, LLC, (“JW”) and Laufer Bridge Enterprises, Inc. (“Laufer”).




WHEREAS, the parties to this Debt Purchase Agreement desire to modify that a
certain promissory note dated September 13, 2008 (the “Promissory Note”)
executed between GBW and Laufer by selling, assigning, transferring and
conveying the rights and interests to partial payment of the Promissory Note in
the amount of fifty thousand ($50,000) dollars from GBW to JW.




NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:




1.

Transfer and Assignment. As permitted by Laufer, GBW hereby sells, assigns,
transfers, and conveys unto JW its rights and interests to receive payments in
the amount of $12,500 under the Promissory Note. The remaining rights and
interests in the balance of the Debt, if any, will remain with GBW.




2.

Consideration. Consideration to be paid to GBW shall be a total of $12,500




3.

Agreement to be bound. Laufer agrees to be bound by all the terms and conditions
applicable to GBW under the Debt.




4.

Entire Agreement. This Debt Purchase Agreement embodies the entire agreement
between GBW and JW and supersedes any prior agreements, whether written or oral
with respect to the subject matter thereof.




5.

Successors. This Debt Purchase Agreement shall be binding upon and shall inure
to the benefit of each of the parties to this Debt Purchase Agreement and each
of their respective successors and assigns.




6.

Counterparts. This Debt Purchase Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon and all of which together shall constitute
one instrument.




(Remainder of page intentionally left blank: signature page to follow)





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Debt Purchase Agreement
to be duly executed and delivered as of the date first written above.




Gary B. Wolff, P.C.

 

/s/ Gary B. Wolff

 

Name: Gary B. Wolff

Its: President and Sole Owner

 

JW Financial, LLC

 

/s/ J. Scott Watkins

 

Name: J. Scott Watkins

 

 

ACCEPTED, ACKNOWLEDGED AND APPROVED




Laufer Bridge Enterprises, Inc.

 

/s/Joel Stohlman

 

Name: Joel Stohlman

Its: President








2


